     Case 2:09-cv-00018-RMP   ECF No. 594   filed 11/16/20   PageID.8735 Page 1 of 12



1

2                                                                        FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

3
                                                                Nov 16, 2020
4                                                                   SEAN F. MCAVOY, CLERK




5                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
6

7    PAUL GRONDAL, a Washington
     resident; MILL BAY MEMBERS                NO: 2:09-CV-18-RMP
8    ASSOCIATION, INC., a Washington
     non-profit corporation,                   ORDER DENYING PLAINTIFFS’
9                                              AND WAPATO HERITAGE, LLC’S
                              Plaintiffs,      MOTIONS FOR
10                                             RECONSIDERATION OF BENCH
           v.                                  TRIAL SCHEDULING ORDER
11
     UNITED STATES OF AMERICA;
12   UNITED STATES DEPARTMENT
     OF INTERIOR; BUREAU OF
13   INDIAN AFFAIRS; FRANCIS
     ABRAHAM; CATHERINE
14   GARRISON; MAUREEN
     MARCELLAY, MIKE PALMER,
15   also known as Michael H. Palmer;
     JAMES ABRAHAM; NAOMI DICK;
16   ANNIE WAPATO; ENID
     MARCHAND; GARY REYES;
17   PAULWAPATO, JR.; LYNN
     BENSON; DARLENE HYLAND;
18   RANDY MARCELLAY; FRANCIS
     REYES; LYDIA W. ARMEECHER;
19   MARY JO GARRISON; MARLENE
     MARCELLAY; LUCINA O’DELL;
20   MOSE SAM; SHERMAN T.
     WAPATO; SANDRA COVINGTON;
21   GABRIEL MARCELLAY; LINDA
     ORDER DENYING PLAINTIFFS’ AND WAPATO HERITAGE, LLC’S
     MOTIONS FOR RECONSIDERATION OF BENCH TRIAL SCHEDULING
     ORDER ~ 1
     Case 2:09-cv-00018-RMP     ECF No. 594    filed 11/16/20   PageID.8736 Page 2 of 12



1     MILLS; LINDA SAINT; JEFF M.
      CONDON; DENA JACKSON; MIKE
2     MARCELLAY; VIVIAN PIERRE;
      SONIA VANWOERKON; WAPATO
3     HERITAGE, LLC; LEONARD
      WAPATO, JR.; DERRICK D.
4     ZUNIE, II; DEBORAH L.
      BACKWELL; JUDY ZUNIE;
5     JAQUELINE WHITE PLUME;
      DENISE N. ZUNIE;
6     CONFEDERATED TRIBES
      COLVILLE RESERVATION; and
7     ALLOTTEES OF MA-8, also known
      as Moses Allotment 8,
8                           Defendants.

9

10         BEFORE THE COURT is Paul Grondal’s and Mill Bay Members

11   Association, Inc.’s (collectively “Plaintiffs”) Motion for Reconsideration of Bench

12   Trial Scheduling Order, ECF No. 568, and Defendant Wapato Heritage, LLC’s

13   Motion to Reconsider Bench Trial Scheduling Order, ECF No. 569. The Court has

14   considered the motions, the record, and is fully informed.

15                                    BACKGROUND

16         Plaintiffs filed this action against all Defendants on January 21, 2009, and did

17   not assert a demand for a jury trial in the Complaint or on the accompanying civil

18   cover sheet. See ECF Nos. 1, 1-2. On April 3, 2009, the individual allotee

19   landowners (collectively “Federal Defendants”) answered and asserted

20   counterclaims for trespass. ECF No. 42 at 24–25. On March 26, 2010, Wapato

21   Heritage answered the Complaint and asserted cross-claims against all Defendants.
     ORDER DENYING PLAINTIFFS’ AND WAPATO HERITAGE, LLC’S
     MOTIONS FOR RECONSIDERATION OF BENCH TRIAL SCHEDULING
     ORDER ~ 2
     Case 2:09-cv-00018-RMP      ECF No. 594    filed 11/16/20   PageID.8737 Page 3 of 12



1    Wapato Heritage’s original answer and assertion of cross-claims did not include a

2    jury demand. ECF No. 170.

3          On March 5, 2012, Wapato Heritage amended its answer and cross-claims to

4    include a jurisdictional statement. ECF No. 228. Wapato Heritage’s amended

5    answer, ECF No. 228, specifies: “Pursuant to the Court’s Order of February 16,

6    2012 the only amendment to the prior Answer (ECF-170) of Wapato Heritage, LLC

7    is the addition of the Jurisdiction section below. Wapato Heritage will seek leave to

8    further amend this pleading by separate motion.” Id. at 1, n. 1. The amended

9    answer itself is devoid of a specific jury demand or any reference to a jury, and is

10   entitled “First Amended Answer, Defenses, and Cross-Claims of Wapato Heritage.”

11   ECF No. 228. The pleading is captioned on the Court’s Case Management

12   Electronic File (“CM/ECF”) System as “AMENDED ANSWER to Complaint with

13   jury demand, CROSSCLAIM against All Defendants by Wapato Heritage LLC.”

14         On March 22, 2012, the Federal Defendants moved for summary judgment on

15   the issue of ejectment of Plaintiffs from MA-8. ECF No. 231. On July 9, 2020, the

16   Court granted the Federal Defendants’ motion, finding that Plaintiffs had no right to

17   occupy any portion of MA-8 after February 2, 2009. ECF No. 503.

18         On October 6, 2020, this Court entered a Bench Trial Scheduling Order

19   “conducive to the just [and] speedy resolution of the action” to address the issue of

20   damages for trespass, Federal Defendants’ crossclaim against Wapato Heritage for

21
     ORDER DENYING PLAINTIFFS’ AND WAPATO HERITAGE, LLC’S
     MOTIONS FOR RECONSIDERATION OF BENCH TRIAL SCHEDULING
     ORDER ~ 3
     Case 2:09-cv-00018-RMP      ECF No. 594    filed 11/16/20   PageID.8738 Page 4 of 12



1    rent allegedly owed under the Master Lease, and any issues remaining after the

2    conclusion of all motion practice. ECF No. 567; E.D. Wash. R. 16 (b)(1).

3          Plaintiffs and Wapato Heritage now move the Court to modify the Bench Trial

4    Scheduling Order to schedule a jury trial on the issue of the Federal Defendants’

5    damages arising from Plaintiffs’ trespass of MA-8. ECF Nos. 568, 569. In the

6    alternative, Plaintiffs and Wapato Heritage argue that the Court should empanel an

7    advisory jury on the issue of trespass damages due to the extraordinary

8    circumstances surrounding this case. ECF No. 568 at 8.

9                                    LEGAL STANDARD

10   Reconsideration

11         A district court has inherent jurisdiction to modify, alter, or revoke a prior

12   order. United States v. Martin, 226 F.3d 1042, 1049 (9th Cir. 2000).

13   “Reconsideration is appropriate if the district court (1) is presented with newly

14   discovered evidence, (2) committed clear error or the initial decision was manifestly

15   unjust, or (3) if there is an intervening change in controlling law.” School Dist. No.

16   1J, Multonomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

17   Right of Trial by Jury

18         “In suits at common law, where the value in controversy shall exceed twenty

19   dollars, the right of trial by jury shall be preserved.” U.S. CONST. amend. VII. “The

20   right of a trial by jury as declared by the Seventh Amendment to the Constitution . . .

21   is preserved to the parties inviolate.” Fed. R. Civ. P. 38(a).
     ORDER DENYING PLAINTIFFS’ AND WAPATO HERITAGE, LLC’S
     MOTIONS FOR RECONSIDERATION OF BENCH TRIAL SCHEDULING
     ORDER ~ 4
     Case 2:09-cv-00018-RMP      ECF No. 594    filed 11/16/20   PageID.8739 Page 5 of 12



1          However, “[a] party waives a jury trial unless its demand is properly served

2    and filed.” Fed. R. Civ. P. 38(d). A party may demand a jury trial by (1) serving the

3    other parties with a written demand no later than 14 days after the last pleading

4    directed to the issue is served; and (2) filing the demand in accordance with Rule

5    5(d). Fed. R. Civ. P. 38(b). A written demand may be included in a pleading. Id.

6    With respect to service, a paper may be served by sending it to a registered user by

7    filing it with the court’s electronic-filing system. Fed. R. Civ. P. 5(b)(2)(E).

8                                        DISCUSSION

9          Plaintiffs and Wapato Heritage argue that the Court committed clear error in

10   entering a Bench Trial Scheduling Order and denying their right to a jury trial

11   because Wapato Heritage demanded a jury on March 5, 2012, when it filed its

12   amended answer. ECF No. 568 at 4, 7. Plaintiffs rely on Wapato Heritage’s

13   purported demand for a jury trial. See Fuller v. City of Oakland, California, 47 F.3d

14   1552, 1530 (9th Cir. 1995) (once a proper demand is filed, other parties are entitled

15   to rely on that demand for the issues it covers). The Federal Defendants argue that

16   because Wapato Heritage did not include a proper jury demand in either its original

17   or amended answer, Wapato Heritage waived the right to demand a jury trial. ECF

18   No. 576 at 2.

19         There is no dispute that the Seventh Amendment entitles parties to a jury trial

20   including for actions seeking damages for injury to property as well as those

21
     ORDER DENYING PLAINTIFFS’ AND WAPATO HERITAGE, LLC’S
     MOTIONS FOR RECONSIDERATION OF BENCH TRIAL SCHEDULING
     ORDER ~ 5
     Case 2:09-cv-00018-RMP      ECF No. 594     filed 11/16/20   PageID.8740 Page 6 of 12



1    sounding in contract. See Dairy Queen, Inc. v. Wood, 369 U.S. 469, 479 (1962); see

2    also Ross v. Bernhard, 396 U.S. 531, 533 (1970).

3          However, Fed. R. Civ. P. 38 “establishes an affirmative duty for a party to file

4    a jury demand.” Fuller v. City of Oakland, California, 47 F.3d 1552, 1530 (9th Cir.

5    1995). There is a strong presumption against “unintended waivers of the right to a

6    jury trial.” Mondor v. U.S. District Court, 910 F.2d 585, 587 (9th Cir.1990).

7    Amended Pleading

8            The demand for a jury which Plaintiffs and Wapato Heritage rely upon was

9    allegedly made when Wapato Heritage filed its First Amended Answer, Defenses,

10   and Cross-Claims on May 5, 2012. ECF No. 228. The Federal Defendants argue

11   that because Wapato Heritage failed to request a jury trial in its original answer,

12   Wapato Heritage could not later request a jury trial where no new issues were raised

13   in the amended complaint. ECF No. 584.

14         A party may demand a jury trial by written demand no later than 14 days after

15   the last pleading directed to the issue is served. Fed. R. Civ. P. 38(b); see also Wall

16   v. Nat’l R.R. Passenger Corp., 718 F.2d 906, 909 (9th Cir. 1983) (“Since Wall's

17   other jury demands were made almost a year after the last pleadings were filed, he

18   failed to make a timely demand for a jury trial under rule 38(b).”).

19         “A demand for a jury trial first appearing in an amended pleading is only

20   effective as a demand for a jury trial of issues raised the first time by the

21   amendment.” Pradier v. Elepuru, 641 F.2d 808, 810, n. 1 (9th Cir. 1981) (citing
     ORDER DENYING PLAINTIFFS’ AND WAPATO HERITAGE, LLC’S
     MOTIONS FOR RECONSIDERATION OF BENCH TRIAL SCHEDULING
     ORDER ~ 6
     Case 2:09-cv-00018-RMP      ECF No. 594    filed 11/16/20   PageID.8741 Page 7 of 12



1    Trixler Brokerage Co. v. Ralston Purina Co., 505 F.2d 1045, 1049–50 (9th Cir.

2    1974)); see Lutz v. Glendale Union High School, 403 F.3d 1061, 1066 (9th Cir.

3    2005) (plaintiff’s right to demand a jury trial expired ten 1 days after defendant’s

4    answer was served, and the amended complaint did not revive that right as to issues

5    raised in the original complaint); see also Auld-Susott v. Galindo, 2017 WL 9516619

6    at *2 (D. Haw. Nov. 22, 2017) (finding that because defendant’s first amended

7    answer did not raise new issues or claims, defendant’s right to demand a jury trial

8    was not revived).

9          Here, Wapato Heritage’s original answer and assertion of cross-claims did not

10   include a jury demand nor did it reference a jury. ECF No. 170. Furthermore,

11   Wapato Heritage’s First Amended Answer does not assert new issues; rather,

12   Wapato Heritage specified that “the only amendment to the prior Answer (ECF-170)

13   of Wapato Heritage, LLC is the addition of the Jurisdiction section below.” Id. at 1,

14   n. 1. Wapato Heritage did not initially demand a jury trial and did not raise new

15   issues in its amended answer; thus Wapato Heritage’s right to demand a jury trial

16   was not revived nearly two years later. ECF No. 228.

17         As there is no proper jury demand on which Plaintiffs may rely, Plaintiffs’

18   request for a jury trial is without merit. Since there is no proper demand for a jury

19

20   1
       The operative Rule 38(b) at the time of the Lutz decision provided ten days for
     the filing and service of a jury demand.
21
     ORDER DENYING PLAINTIFFS’ AND WAPATO HERITAGE, LLC’S
     MOTIONS FOR RECONSIDERATION OF BENCH TRIAL SCHEDULING
     ORDER ~ 7
     Case 2:09-cv-00018-RMP      ECF No. 594    filed 11/16/20   PageID.8742 Page 8 of 12



1    trial in the record, the Court did not commit a clear error in entering a Bench Trial

2    Scheduling Order.

3    Electronic Demand

4          Even if Wapato Heritage’s demand was effective, which the Court finds that it

5    is not, demanding a jury trial via the CM/ECF System does not clearly satisfy the

6    requirements set forth in Fed. R. Civ. P. 38(b)(1). The parties dispute whether an

7    “electronic jury demand,” purportedly made by selecting the appropriate prompts

8    upon filing a pleading on the CM/ECF System, resulting in a notation of a jury

9    demand appearing on the docket sheet, satisfies the requirements under Rule 38.

10   ECF No. 579 at 5.

11         A written demand for a jury trial may be included in a pleading, although the

12   rule does not expressly require that such demand be included in a pleading. Fed. R.

13   Civ. P. 38(b)(1). Rather, including a demand for a jury trial in a pleading is merely

14   one way in which a party may satisfy the “written demand” requirement.

15   Alternatively, a party may serve and file a separate jury demand pleading, which is

16   preferable. See Lutz, 403 F.3d at 1064 (“Ideally, [the Court] would prefer that

17   parties make jury trial demands ‘in a separate document or set off from the main

18   body of the pleading in order to make [them] readily recognizable.’”) (quoting

19   Charles Alan Wright & Arthur R. Miller, 9 Federal Practice and Procedure § 2318,

20   at 135 (2d ed.1994)).

21
     ORDER DENYING PLAINTIFFS’ AND WAPATO HERITAGE, LLC’S
     MOTIONS FOR RECONSIDERATION OF BENCH TRIAL SCHEDULING
     ORDER ~ 8
     Case 2:09-cv-00018-RMP      ECF No. 594     filed 11/16/20   PageID.8743 Page 9 of 12



1          Although the standard governing what suffices for a proper jury demand is

2    flexible, a party’s demand for a jury trial should be “sufficiently clear to alert a

3    careful reader that a jury trial is requested on an issue.” Lutz, 403 F.3d at 1064. The

4    Ninth Circuit has held that “checking the jury demand box on the civil cover sheet is

5    insufficient to meet the requirements of rule 38(b).” Wall, 718 F.2d at 909 (9th Cir.

6    1983). This is because a civil cover sheet is “an administrative document designed

7    to facilitate the court’s management of a trial and is not served on the opposing

8    party.” Id.

9          Here, Wapato Heritage did not expressly demand a jury trial in a pleading or

10   in a separate document, reference a jury in the body of a pleading, nor include “jury

11   demand” in the title of its First Amended Answer. See Lutz, 403 F.3d at 1065

12   (finding that reference to jury in the prayer for relief, requesting damages in “such

13   amount as may be awarded by a jury,” was sufficient to “demand a trial by jury” on

14   those issues). Rather, the only reference to a jury demand by Wapato Heritage is the

15   First Amended Answer’s caption on the docket sheet of the CM/ECF System:

16   “AMENDED ANSWER to Complaint with jury demand, CROSSCLAIM against

17   All Defendants by Wapato Heritage LLC.” ECF No. 228.

18         The purpose of Rule 38’s jury demand requirement is to “inform the Court

19   and counsel well in advance of trial as to the trial method desired.” Lutz, 403 F.3d at

20   1065 (citations omitted). To the extent that this goal is accomplished by an

21   “electronic jury demand,” selecting the appropriate prompt for a jury demand when
     ORDER DENYING PLAINTIFFS’ AND WAPATO HERITAGE, LLC’S
     MOTIONS FOR RECONSIDERATION OF BENCH TRIAL SCHEDULING
     ORDER ~ 9
     Case 2:09-cv-00018-RMP     ECF No. 594     filed 11/16/20   PageID.8744 Page 10 of 12



1    electronically filing a pleading on the CM/ECF system may suffice. Additionally,

2    unlike the civil cover sheet at issue in Wall which was not served on opposing

3    parties, service on the opposing party is accomplished automatically through the

4    CM/ECF system. However, because Wapato Heritage’s demand is ineffective as

5    part of an amended pleading, the Court need not resolve whether noting a demand

6    for a jury trial via the CM/ECF system satisfies the requirements of Rule 38(b).

7          Wapato Heritage waived its right to a jury trial by not including a jury demand

8    in its original answer or timely filing a separate pleading with that demand. The

9    demand made by Wapato Heritage via the CM/ECF system when filing its First

10   Amended Answer was ineffective regardless of the alleged deficiencies with respect

11   to how the request was made. See Pradier, 641 F.2d at 810, n. 1 (“A demand for a

12   jury trial first appearing in an amended pleading is only effective as a demand for a

13   jury trial of issues raised the first time by the amendment.”). The right to demand a

14   jury trial was not revived when Wapato Heritage filed its amended pleading which

15   raised no new issues or claims. Fed. R. Civ. P. 38(d). Accordingly, Plaintiffs may

16   not rely on this demand in moving the Court to reconsider the Bench Trial

17   Scheduling Order entered in this matter.

18    Advisory Jury

19                Alternatively, Plaintiffs and Wapato Heritage request that the Court

20   empanel an advisory jury to assist in the calculation of trespass damages due to

21   “extraordinary circumstances.” ECF No. 568 at 8 (citing Ollier v. Sweetwater Union
     ORDER DENYING PLAINTIFFS’ AND WAPATO HERITAGE, LLC’S
     MOTIONS FOR RECONSIDERATION OF BENCH TRIAL SCHEDULING
     ORDER ~ 10
     Case 2:09-cv-00018-RMP       ECF No. 594    filed 11/16/20   PageID.8745 Page 11 of 12



1    High Sch. Dist., 267 F.R.D. 338, 339 (S.D. Cal 2010)). Pursuant to Fed. R. Civ. P.

2    39(c), the Court on motion or on its own may try any issue with an advisory jury.

3    Plaintiffs identify the “extraordinary circumstances” as confusion regarding whether

4    a lease was extended to 2034 ECF No. 568 at 8. The Court finds that there are no

5    “extraordinary circumstances” of this case justifying the need for an advisory jury.

6    In addition, the Court is mindful of the risks posed by the novel COVID-19

7    pandemic and the possibility of undue delay should an advisory jury be empaneled.

8    See General Order No. 20-101-12 (E.D. Wash. Nov. 12, 2020); CARES Act, Pub. L.

9    No. 116-136; State of Washington Office of the Governor, Proclamation 20-25.6,

10   “Safe Start – Stay Healthy” County-by-County Phased Reopening (Jul. 7, 2020). As

11   the Court would remain the ultimate factfinder even if an advisory jury were

12   empaneled, the Court does not find it necessary to impose on citizens during a

13   pandemic to serve on an advisory jury in a case that can be resolved by the Court

14   alone.

15            Accordingly, IT IS HEREBY ORDERED:

16            1. Plaintiffs’ Motion for Reconsideration of Bench Trial Scheduling Order,

17               ECF No. 568, is DENIED.

18            2. Wapato Heritage, LLC’s Motion to Reconsider Bench Trial Scheduling

19               Order, ECF No. 569, is DENIED.

20            3. This matter remains set for a bench trial as scheduled in the Bench Trial

21               Scheduling Order at ECF No. 567.
     ORDER DENYING PLAINTIFFS’ AND WAPATO HERITAGE, LLC’S
     MOTIONS FOR RECONSIDERATION OF BENCH TRIAL SCHEDULING
     ORDER ~ 11
     Case 2:09-cv-00018-RMP   ECF No. 594    filed 11/16/20   PageID.8746 Page 12 of 12



1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order and provide copies to counsel.

3          DATED November 16, 2020.

4
                                               s/ Rosanna Malouf Peterson
5                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21
     ORDER DENYING PLAINTIFFS’ AND WAPATO HERITAGE, LLC’S
     MOTIONS FOR RECONSIDERATION OF BENCH TRIAL SCHEDULING
     ORDER ~ 12
